The judgment of the court was pronounced by
Rost, J.
The plaintiffs claim to be paid for work and labor done in closing a breach in the levee of the defendant, under the provision of the act of 1829, concerning roads and levees. The defence is, that no compensation is allowed by that act to planters who furnish hands for the purpose of stopping a crevasse; and further, that the plaintiffs did not send their hands when first called upon to do so by the inspector ; and that by reason of this delay, the expense of closing the crevasse was increased two thousand dollars, which the defendant claims in reconvention.
The case was tried before a jury, who found in favor of the plaintiffs the sum of three hundred and seventy-two dollars; and in favor of the defendant on his demand in damages, for the sum of four hundred dollars. Judgment was entered accoi'dingly, and both parties appealed.
The act of 1829 makes it the duty of the inspector to employ all means at his disposal to stop crevasses, and clearly authorises the plaintiffs’ claim, whether the labor was furnished to the inspector voluntarily, or under a legal requisition.
The claim of the defendant in reconvention has nothing to rest upon; the inspector testifies that he never served a legal notice on the plaintiffs. Without such a notice, they were not bound to send their hands; if they had been notified, we know not upon what principle they could be singled out among all the planters in the same neighboi'hood, who also refused to send their hands, and held liable in the manner claimed.
It is ordered, that the judgment in favor of the defendant in reconvention be reversed, and the claim in reconvention dismissed. It is further ordered, that the judgment in favor of the plaintiffs be affirmed, with costs.